ORDER
PER CURIAM.
AND NOW, this 13th day of April, 1992, the relief requested in the Petition for Review filed on behalf of District Council 33, American Federation of State, County and Municipal Employees, AFL-CIO, By Its Trustee Ad Litem James Sutton, and District Council 47, American Federation of State, County and Municipal Employees, AFL-CIO, by its Trustee Ad Litem, Thomas P. Cronin, is denied.
Opinion to follow. (See — Pa. -, 613 A.2d 522.)
LARSEN, ZAPPALA, PAPADAKOS and CAPPY, JJ., did not participate in the consideration or decision of this matter.